
	
		I
		111th CONGRESS
		2d Session
		H. R. 5808
		IN THE HOUSE OF REPRESENTATIVES
		
			July 21, 2010
			Ms. Woolsey (for
			 herself, Ms. Baldwin,
			 Mr. Becerra,
			 Mr. Blumenauer,
			 Mr. Boswell,
			 Ms. Corrine Brown of Florida,
			 Mrs. Capps,
			 Mr. Capuano,
			 Mr. Carson of Indiana,
			 Mrs. Christensen,
			 Ms. Chu, Ms. Clarke, Mr.
			 Clay, Mr. Cleaver,
			 Mr. Clyburn,
			 Mr. Cohen,
			 Mr. Conyers,
			 Mr. Cummings,
			 Mr. Davis of Illinois,
			 Mr. DeFazio,
			 Mr. Doyle,
			 Ms. Edwards of Maryland,
			 Mr. Ellison,
			 Mr. Engel,
			 Ms. Eshoo,
			 Mr. Farr, Mr. Fattah, Mr.
			 Filner, Mr. Frank of
			 Massachusetts, Ms. Fudge,
			 Mr. Garamendi,
			 Mr. Grayson,
			 Mr. Al Green of Texas,
			 Mr. Gene Green of Texas,
			 Mr. Grijalva,
			 Mr. Gutierrez,
			 Mr. Hall of New York,
			 Mr. Hare, Ms. Harman, Mr.
			 Hastings of Florida, Mr.
			 Hinchey, Ms. Hirono,
			 Mr. Holt, Mr. Honda, Mr.
			 Jackson of Illinois, Ms. Jackson Lee
			 of Texas, Mr. Johnson of
			 Georgia, Ms. Eddie Bernice Johnson of
			 Texas, Ms. Kaptur,
			 Mr. Kennedy,
			 Mr. Kildee,
			 Ms. Kilpatrick of Michigan,
			 Mr. Kucinich,
			 Mr. Langevin,
			 Ms. Lee of California,
			 Mr. Lewis of Georgia,
			 Ms. Zoe Lofgren of California,
			 Mr. Luján,
			 Mrs. Maloney,
			 Mr. Markey of Massachusetts,
			 Ms. Matsui,
			 Ms. McCollum,
			 Mr. McDermott,
			 Mr. McGovern,
			 Ms. Moore of Wisconsin,
			 Mr. Moran of Virginia,
			 Mr. Murphy of Connecticut,
			 Mr. Nadler of New York,
			 Mrs. Napolitano,
			 Ms. Norton,
			 Mr. Oberstar,
			 Mr. Olver,
			 Mr. Pastor of Arizona,
			 Mr. Payne,
			 Ms. Pingree of Maine,
			 Mr. Polis of Colorado,
			 Mr. Price of North Carolina,
			 Mr. Rangel,
			 Ms. Richardson,
			 Mr. Rothman of New Jersey,
			 Ms. Roybal-Allard,
			 Mr. Rush, Mr. Ryan of Ohio, Ms. Linda T. Sánchez of California,
			 Mr. Sarbanes,
			 Ms. Schakowsky,
			 Mr. Scott of Virginia,
			 Mr. Serrano,
			 Ms. Shea-Porter,
			 Mr. Sherman,
			 Mr. Sires,
			 Ms. Slaughter,
			 Ms. Speier,
			 Mr. Stark,
			 Mr. Thompson of Mississippi,
			 Mr. Thompson of California,
			 Mr. Tierney,
			 Mr. Tonko,
			 Mr. Towns,
			 Ms. Velázquez,
			 Ms. Waters,
			 Ms. Watson,
			 Mr. Watt, Mr. Welch, Mr.
			 Wu, Mr. Yarmuth,
			 Mr. Deutch,
			 Mr. Delahunt,
			 Mr. Pierluisi,
			 Mr. Ackerman,
			 Mr. Israel,
			 Mrs. Lowey,
			 Mr. Schiff,
			 Mr. Doggett,
			 Mr. Berman,
			 Ms. Tsongas,
			 Mr. Higgins,
			 Mr. Sablan,
			 Ms. DeGette,
			 Mr. Weiner,
			 Mr. Michaud,
			 Ms. DeLauro,
			 Mr. George Miller of California,
			 Mr. Waxman,
			 Mr. Larson of Connecticut,
			 Mr. Levin,
			 Mr. Pallone,
			 Mr. Andrews, and
			 Mrs. Davis of California) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Patient Protection and Affordable Care Act
		  to establish a public health insurance option.
	
	
		1.Public health insurance
			 option
			(a)In
			 generalPart III of subtitle
			 D of title I of the Patient Protection and Affordable Care Act (Public Law
			 111–148) is amended by adding at the end the following new section:
				
					1325.Public health
				insurance option
						(a)Establishment
				and administration of a public health insurance option
							(1)EstablishmentFor
				years beginning with 2014, the Secretary of Health and Human Services (in this
				subtitle referred to as the Secretary) shall provide for the
				offering through Exchanges established under this title of a health benefits
				plan (in this Act referred to as the public health insurance
				option) that ensures choice, competition, and stability of affordable,
				high-quality coverage throughout the United States in accordance with this
				section. In designing the option, the Secretary’s primary responsibility is to
				create a low-cost plan without compromising quality or access to care.
							(2)Offering through
				Exchanges
								(A)Exclusive to the
				ExchangeThe public health insurance option shall only be made
				available through Exchanges established under this title.
								(B)Ensuring a level
				playing fieldConsistent with
				this section, the public health insurance option shall comply with requirements
				that are applicable under this title to health benefits plans offered through
				such Exchanges, including requirements related to benefits, benefit levels,
				provider networks, notices, consumer protections, and cost sharing.
								(C)Provision of
				benefit levelsThe public health insurance option—
									(i)shall offer bronze, silver, and gold plans;
				and
									(ii)may offer
				platinum plans.
									(3)Administrative
				contractingThe Secretary may
				enter into contracts for the purpose of performing administrative functions
				(including functions described in subsection (a)(4) of section 1874A of the
				Social Security Act) with respect to the public health insurance option in the
				same manner as the Secretary may enter into contracts under subsection (a)(1)
				of such section. The Secretary has the same authority with respect to the
				public health insurance option as the Secretary has under subsections (a)(1)
				and (b) of section 1874A of the Social Security Act with respect to title XVIII
				of such Act. Contracts under this subsection shall not involve the transfer of
				insurance risk to such entity.
							(4)OmbudsmanThe Secretary shall establish an office of
				the ombudsman for the public health insurance option which shall have duties
				with respect to the public health insurance option similar to the duties of the
				Medicare Beneficiary Ombudsman under section 1808(c)(2) of the Social Security
				Act. In addition, such office shall work with States to ensure that information
				and notice is provided that the public health insurance option is one of the
				health plans available through an Exchange.
							(5)Data
				collectionThe Secretary
				shall collect such data as may be required to establish premiums and payment
				rates for the public health insurance option and for other purposes under this
				section, including to improve quality and to reduce racial, ethnic, and other
				disparities in health and health care.
							(6)Access to
				Federal courtsThe provisions of Medicare (and related provisions
				of title II of the Social Security Act) relating to access of Medicare
				beneficiaries to Federal courts for the enforcement of rights under Medicare,
				including with respect to amounts in controversy, shall apply to the public
				health insurance option and individuals enrolled under such option under this
				title in the same manner as such provisions apply to Medicare and Medicare
				beneficiaries.
							(b)Premiums and
				financing
							(1)Establishment of
				premiums
								(A)In
				generalThe Secretary shall establish geographically adjusted
				premium rates for the public health insurance option—
									(i)in a manner that
				complies with the premium rules under paragraph (3); and
									(ii)at a level
				sufficient to fully finance the costs of—
										(I)health benefits
				provided by the public health insurance option; and
										(II)administrative
				costs related to operating the public health insurance option.
										(B)Contingency
				marginIn establishing premium rates under subparagraph (A), the
				Secretary shall include an appropriate amount for a contingency margin.
								(2)Account
								(A)EstablishmentThere
				is established in the Treasury of the United States an account for the receipts
				and disbursements attributable to the operation of the public health insurance
				option, including the start-up funding under subparagraph (B). Section 1854(g)
				of the Social Security Act shall apply to receipts described in the previous
				sentence in the same manner as such section applies to payments or premiums
				described in such section.
								(B)Start-up
				funding
									(i)In
				generalIn order to provide for the establishment of the public
				health insurance option there is hereby appropriated to the Secretary, out of
				any funds in the Treasury not otherwise appropriated, $2,000,000,000. In order
				to provide for initial claims reserves before the collection of premiums, there
				is hereby appropriated to the Secretary, out of any funds in the Treasury not
				otherwise appropriated, such sums as necessary to cover 90 days worth of claims
				reserves based on projected enrollment.
									(ii)Amortization of
				start-up fundingThe
				Secretary shall provide for the repayment of the startup funding provided under
				clause (i) to the Treasury in an amortized manner over the 10-year period
				beginning with 2014.
									(iii)Limitation on
				fundingNothing in this subsection shall be construed as
				authorizing any additional appropriations to the account, other than such
				amounts as are otherwise provided with respect to other health benefits plans
				participating under the Exchange involved.
									(3)Insurance rating
				rulesThe premium rate
				charged for the public health insurance option may not vary except as provided
				under section 2701 of the Public Health Service Act.
							(c)Payment rates
				for items and services
							(1)Rates
				established by Secretary
								(A)In
				generalThe Secretary shall
				establish payment rates for the public health insurance option for services and
				health care providers consistent with this subsection and may change such
				payment rates in accordance with subsection (d).
								(B)Initial payment
				rules
									(i)In
				generalDuring 2014, 2015, and 2016, the Secretary shall set the
				payment rates under this subsection for services and providers described in
				subparagraph (A) equal to the payment rates for equivalent services and
				providers under parts A and B of Medicare, subject to clause (ii), paragraphs
				(2)(A) and (4), and subsection (d).
									(ii)Exceptions
										(I)Practitioners’
				servicesPayment rates for practitioners’ services otherwise
				established under the fee schedule under section 1848 of the Social Security
				Act shall be applied without regard to the provisions under subsection (f) of
				such section and the update under subsection (d)(4) under such section for a
				year as applied under this paragraph shall be not less than 1 percent.
										(II)AdjustmentsThe
				Secretary may determine the extent to which Medicare adjustments applicable to
				base payment rates under parts A and B of Medicare for graduate medical
				education and disproportionate share hospitals shall apply under this
				section.
										(C)For new
				servicesThe Secretary shall modify payment rates described in
				subparagraph (B) in order to accommodate payments for services, such as
				well-child visits, that are not otherwise covered under Medicare.
								(D)Prescription
				drugsPayment rates under this subsection for prescription drugs
				that are not paid for under part A or part B of Medicare shall be at rates
				negotiated by the Secretary.
								(2)Incentives for
				participating providers
								(A)Initial
				incentive period
									(i)In
				generalThe Secretary shall
				provide, in the case of services described in clause (ii) furnished during
				2014, 2015, and 2016, for payment rates that are 5 percent greater than the
				rates established under paragraph (1).
									(ii)Services
				describedThe services
				described in this clause are items and professional services, under the public
				health insurance option by a physician or other health care practitioner who
				participates in both Medicare and the public health insurance option.
									(iii)Special
				rulesA pediatrician and any other health care practitioner who
				is a type of practitioner that does not typically participate in Medicare (as
				determined by the Secretary) shall also be eligible for the increased payment
				rates under clause (i).
									(B)Subsequent
				periodsBeginning with 2017
				and for subsequent years, the Secretary shall continue to use an administrative
				process to set such rates in order to promote payment accuracy, to ensure
				adequate beneficiary access to providers, and to promote affordability and the
				efficient delivery of medical care consistent with subsection (a)(1). Such
				rates shall not be set at levels expected to increase average medical costs per
				enrollee covered under the public health insurance option beyond what would be
				expected if the process under paragraph (1)(B) and subparagraph (A) were
				continued, as certified by the Office of the Actuary of the Centers for
				Medicare & Medicaid Services.
								(C)Establishment of
				a provider networkHealth
				care providers participating under Medicare are participating providers in the
				public health insurance option unless they opt out in a process established by
				the Secretary.
								(3)Administrative
				process for setting ratesChapter 5 of title 5, United States
				Code shall apply to the process for the initial establishment of payment rates
				under this subsection but not to the specific methodology for establishing such
				rates or the calculation of such rates.
							(4)ConstructionNothing in this section shall be construed
				as limiting the Secretary’s authority to correct for payments that are
				excessive or deficient, taking into account the provisions of subsection (a)(1)
				and any appropriate adjustments based on the demographic characteristics of
				enrollees covered under the public health insurance option, but in no case
				shall the correction of payments under this paragraph result in a level of
				expenditures per enrollee that exceeds the level of expenditures that would
				have occurred under paragraphs (1)(B) and (2)(A), as certified by the Office of
				the Actuary of the Centers for Medicare & Medicaid Services.
							(5)ConstructionNothing
				in this section shall be construed as affecting the authority of the Secretary
				to establish payment rates, including payments to provide for the more
				efficient delivery of services, such as the initiatives provided for under
				subsection (d).
							(6)Limitations on
				reviewThere shall be no
				administrative or judicial review of a payment rate or methodology established
				under this subsection or under subsection (d).
							(d)Modernized
				payment initiatives and delivery system reform
							(1)In
				generalFor plan years
				beginning with 2014, the Secretary may utilize innovative payment mechanisms
				and policies to determine payments for items and services under the public
				health insurance option. The payment mechanisms and policies under this
				subsection may include patient-centered medical home and other care management
				payments, accountable care organizations, value-based purchasing, bundling of
				services, differential payment rates, performance or utilization based
				payments, partial capitation, and direct contracting with providers. Payment
				rates under such payment mechanisms and policies shall not be set at levels
				expected to increase average medical costs per enrollee covered under the
				public health insurance option beyond what would be expected if the process
				under paragraphs (1)(B) and (2)(A) of subsection (c) were continued, as
				certified by the Office of the Actuary of the Centers for Medicare &
				Medicaid Services.
							(2)Requirements for
				innovative paymentsThe
				Secretary shall design and implement the payment mechanisms and policies under
				this subsection in a manner that—
								(A)seeks to—
									(i)improve health
				outcomes;
									(ii)reduce health
				disparities (including racial, ethnic, and other disparities);
									(iii)provide
				efficient and affordable care;
									(iv)address
				geographic variation in the provision of health services; or
									(v)prevent or manage
				chronic illness; and
									(B)promotes care that
				is integrated, patient-centered, high quality, and efficient.
								(3)Encouraging the
				use of high value servicesTo the extent allowed by the benefit
				standards applied to all health benefits plans participating under the Exchange
				involved, the public health insurance option may modify cost sharing and
				payment rates to encourage the use of services that promote health and
				value.
							(4)Non-uniformity
				permittedNothing in this
				subtitle shall prevent the Secretary from varying payments based on different
				payment structure models (such as accountable care organizations and medical
				homes) under the public health insurance option for different geographic
				areas.
							(e)Provider
				participation
							(1)In
				generalThe Secretary shall establish conditions of participation
				for health care providers under the public health insurance option.
							(2)Licensure or
				certificationThe Secretary shall not allow a health care
				provider to participate in the public health insurance option unless such
				provider is appropriately licensed or certified under State law.
							(3)Payment terms
				for providers
								(A)PhysiciansThe
				Secretary shall provide for the annual participation of physicians under the
				public health insurance option, for which payment may be made for services
				furnished during the year, in one of 2 classes:
									(i)Preferred
				physiciansThose physicians who agree to accept the payment rate
				established under this section (without regard to cost-sharing) as the payment
				in full.
									(ii)Participating,
				non-preferred physiciansThose physicians who agree not to impose
				charges (in relation to the payment rate described in subsection (c) for such
				physicians) that exceed the ratio permitted under section 1848(g)(2)(C) of the
				Social Security Act.
									(B)Other
				providersThe Secretary shall
				provide for the participation (on an annual or other basis specified by the
				Secretary) of health care providers (other than physicians) under the public
				health insurance option under which payment shall only be available if the
				provider agrees to accept the payment rate established under subsection (c)
				(without regard to cost-sharing) as the payment in full.
								(4)Exclusion of
				certain providersThe Secretary shall exclude from participation
				under the public health insurance option a health care provider that is
				excluded from participation in a Federal health care program (as defined in
				section 1128B(f) of the Social Security Act).
							(f)Application of
				fraud and abuse provisionsProvisions of law (other than criminal
				law provisions) identified by the Secretary by regulation, in consultation with
				the Inspector General of the Department of Health and Human Services, that
				impose sanctions with respect to waste, fraud, and abuse under Medicare, such
				as the False Claims Act (31 U.S.C. 3729 et seq.), shall also apply to the
				public health insurance option.
						(g)Medicare
				definedFor purposes of this
				section, the term Medicare means the health insurance programs
				under title XVIII of the Social Security
				Act.
						.
			(b)Conforming
			 amendments
				(1)Treatment as
			 qualified health planSection
			 1301(a)(2) of the Patient Protection and Affordable Care Act, as amended by
			 section 10104(a) of such Act, is amended—
					(A)in the heading, by
			 inserting , the public
			 health insurance option, before and; and
					(B)by inserting
			 the public health insurance option under section 1325, before
			 and a multi-State plan.
					(2)Level playing
			 fieldSection 1324(a) of such Act, as amended by section 10104(n)
			 of such Act, is amended by inserting the public health insurance option
			 under section 1325, before or a multi-State qualified health
			 plan.
				
